 Case 1:19-cr-00201-LMB Document 175 Filed 01/13/20 Page 1 of 1 PageID# 898

                                                                                            RLED
                                                                                        IN OPEN COURT



                                                                                    M 132020
                  IN THE UNITED STATES DISTRICT COURT FOR THE
                                                                                  CLERK,U.S. DISTRICT COURT
                            EASTERN DISTRICT OF VIRGINIA                            ALEXANDRIA. VIRGINIA

                                  Alexandria Division


 UNITED STATES OF AMERICA


     V.                                              Case No. I:I9CR201-LMB


 GEORGE AREF NADER,

                Defendant


                                           ORDER


       Upon Motion of the United States to Dismiss Counts 1, 2, and 3 of the Indictment against

defendant GEORGE AREF NADER in the above-captioned case, it is hereby

       ORDERED that Counts 1, 2, and 3 of the Indictment in the above-captioned case are

dismissed as to defendant GEORGE AREF NADER.




Alexandria, Virginia

Date: January^, 2020
                                                           Leonie M.Brink^
                                                           United States District Judge
